Name: Commission Implementing Regulation (EU) NoÃ 1007/2013 of 18Ã October 2013 adding to the 2013/14 fishing quotas of anchovy in the Bay of Biscay the quantities withheld by France and Spain in the fishing season 2012/13 pursuant to Article 4(2) of Council Regulation (EC) NoÃ 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 19.10.2013 EN Official Journal of the European Union L 279/61 COMMISSION IMPLEMENTING REGULATION (EU) No 1007/2013 of 18 October 2013 adding to the 2013/14 fishing quotas of anchovy in the Bay of Biscay the quantities withheld by France and Spain in the fishing season 2012/13 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) TAC and Member State quotas for the stock of anchovy in the Bay of Biscay (ICES subarea VIII) are set for an annual management season running from 1 July to 30 June of the following year. (3) Council Regulation (EU) No 694/2012 of 27 July 2012 establishing the fishing opportunities for anchovy in the Bay of Biscay for the 2012/13 fishing season (2) fixes the fishing quotas for anchovy in the Bay of Biscay (ICES subarea VIII) for the period starting on the 1 July 2012 and ending on the 30 June 2013. (4) Council Regulation (EU) No 713/2013 of 23 July 2013 establishing the fishing opportunities for anchovy in the Bay of Biscay for the 2013/14 fishing season (3) fixes the fishing quotas for anchovy in the Bay of Biscay (ICES subarea VIII) for the period starting on the 1 July 2013 and ending on the 30 June 2014. (5) Pursuant to the relevant fishing opportunities Regulations and after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (4) and quota transfers in accordance with Article 4(2) of Regulation (EC) No 847/96 quotas for anchovy in the Bay of Biscay available to France and Spain at the end of fishing season 2012/13 amounted respectively to 4 876 tonnes and 16 460 tonnes. (6) At the end of fishing season 2012/13, France and Spain reported catches of anchovy in the Bay of Biscay for a respective total amount of 4 805,1 tonnes and 11 275,2 tonnes. (7) Pursuant to Article 4(2) of Regulation (EC) No 847/96, France and Spain have both requested that part of their anchovys quota in the Bay of Biscay for their fishing season 2012/13 be withheld and transferred to the following fishing season. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for fishing season 2013/14. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quota for anchovy fixed for France in the Bay of Biscay in Regulation (EU) No 713/2013 is increased by 70,9 tonnes. 2. The fishing quota for anchovy fixed for Spain in the Bay of Biscay in Regulation (EU) No 713/2013 is increased by 1 646 tonnes. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 9.5.1996, p. 3. (2) OJ L 203, 31.7.2012, p. 26. (3) OJ L 201, 26.7.2013, p. 8. (4) OJ L 358, 31.12.2002, p. 59.